Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): June 11, 2008 Expedia, Inc. (Exact name of registrant as specified in its charter) Delaware 000-51447 20-2705720 (State or other jurisdiction of (Commission (I.R.S. Employer incorporation or organization) File Number) Identification No.) 3150 139th Avenue S.E., Bellevue, Washington 98005 (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code: (425) 679-7200 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. On June 11, 2008, Expedia, Inc., a Delaware corporation (the Company), issued a press release announcing a planned private placement of $500 million of senior unsecured notes guaranteed by certain of its subsidiaries (the Notes) pursuant to Rule 144A under the Securities Act of 1933, as amended (the Securities Act). In accordance with Rule 135c under the Securities Act, the Company files a copy of the press release as Exhibit 99.1 hereto. Item 9.01. Financial Statements and Exhibits. (d) Exhibits. Exhibit No. Description 99.1 Press Release of Expedia, Inc., dated June 11, 2008. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Date: June 11, 2008 EXPEDIA, INC. By: /s/ Michael B. Adler Name: Michael B. Adler Title: Chief Financial Officer 3 EXHIBIT INDEX Exhibit No. Description Press Release of Expedia, Inc., dated June 11, 2008. 4
